Citation Nr: 1225773	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  07-14 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a lumbar spine disability.

3.  Entitlement to service connection for left foot drop, to include as secondary to a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 1979.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran disagreed and perfected an appeal.  During the pendency of the appeal, the Veteran relocated and the RO in St. Petersburg, Florida, now has jurisdiction over the Veteran's claims.

The Board remanded the Veteran's claims for further development in April 2010 and December 2010.


FINDINGS OF FACT

1.  A preponderance of the competent evidence supports a conclusion that the Veteran's lumbar spine disability is unrelated to his active duty service.

2.  A preponderance of the competent evidence supports a conclusion that the Veteran's left foot drop disorder is unrelated to the Veteran's active duty service.

3.  A preponderance of the competent evidence supports a conclusion that the Veteran's right leg disability is unrelated to his active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a lumbar spine disability is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Entitlement to service connection for a left foot drop disorder, to include as secondary to a lumbar spine disability, is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

3.  Entitlement to service connection for a right leg disability, to include as secondary to a lumbar spine disability, is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that early in his service, during training, he injured his lumbar spine and that the injury has evolved over the years to his present lumbar spine disability of degenerative disc disease (DDD).  He seeks service connection for his lumbar spine disability and he seeks service connection for left foot drop and a right leg disability that he contends were caused by the lumbar spine disability.  

Compliance with remand instructions is neither optional nor discretionary and where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board remanded the Veteran's claims two times.  In an April 2010 remand, the Board directed VA to provide the Veteran with all legally required notice; request the Veteran to state whether he was receiving Social Security Administration (SSA) benefits; request the Veteran to identify all providers for his claimed disabilities, including those who had provided treatment from the late-1960s and take all reasonable steps to obtain the records identified by the Veteran; and provide the Veteran with a VA medical examination that included an opinion whether it was as likely as not that any back disorder was related to the Veteran's active duty service.

The record shows that the Veteran received notice dated May 2010 that provided him with all legally required notice.  The May 2010 letter also requested that the Veteran state whether he was receiving SSA benefits and it asked him to identify private treatment providers who had treated his claimed disorders including those who provided treatment in the late-1960s.  Finally, the record includes a report of a June 2010 VA examination that includes the requested opinion.  The Board finds that the examination is sufficient to allow adjudication of the Veteran's claims.

A December 2010 remand directed VA to provide the Veteran with a patient record release form for Dr. P.H., D.C., and to request SSA records that pertained to the Veteran.  The records shows that the Veteran responded that Dr. P.H. did not have records from the time period requested, and SSA records have been associated with the Veteran's VA claims folder.

Therefore, the Board finds that VA has substantially complied with both Board remands.  Dyment v. West, 13 Vet. App. 141 (1999).  

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The Board directed the Veteran to be provided all legally required notice.  The RO informed the Veteran in a May 2010 letter that to substantiate a claim for service connection the evidence needed to show that he had an injury in military service or a disease that began in or was made worse during military service or an event in service causing injury or disease; a current physical or mental disability; and, a relationship between the current disability and an injury, disease or event in military service.  In addition, the Veteran was informed of how to substantiate a claim of secondary service connection by evidence that shows a current disability, a service-connected disability and evidence of a connection between the two, and the Veteran was informed how VA determines a disability rating and an effective date.   

In addition, the Veteran was notified that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records, and that if a medical examination were necessary to adjudicate his claim, an examination would be provided.  The Veteran's claim was adjudicated subsequent to the notice.  Thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has not contended that he has not received proper notice with regard to his service connection claims.

The Board observes that the RO has obtained the Veteran's service medical records, VA treatment records, and private records as identified or provided by the Veteran.  The Veteran has also been provided with a VA medical examination pertaining to his service connection claims.  The Board finds that the examination reports provide the Board with sufficient detail and rationale to allow adjudication of the Veteran's service connection claims.  38 C.F.R. § 3.159(c)(4) (2011).  

The Board remanded the Veteran's claim so that private treatment records could be identified and obtained.  Specifically, the Board requested that records from Dr. P.H. and Dr. W.S., both private chiropractors who treated the Veteran when the Veteran was on active duty, could be obtained and included in the Veteran's VA claims folder.  The Veteran responded in May 2010 and December 2010 that neither provider had records from the period when the Veteran was treated.  Similarly, the Veteran stated in a September 2006 statement that he was unable to obtain pertinent records from his former employer, Rockwell International.  It appears that the Veteran has conceded that no available records exist and that he wants the Board to adjudicate his claim without any further efforts being made to obtain such records.

Thus, the Board finds that adjudication of the Veteran's claims is appropriate as the record shows that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  Therefore, the Board will proceed to a decision on the claims.

The Veteran contends that he injured his back during service due to excessive physical activities during his active duty.  He has contended that he was injured when he fell on an obstacle course during training and when he performed the dead man's carry.  He has essentially stated that his back condition was then so severe that he sought treatment from Dr. W.S., a private chiropractor, on several occasions and, evidently, over a period of time.  Dr. W. S. referred the Veteran to Dr. P.H. when the Veteran moved from Florida to California during service.  The Veteran contends that his back condition has continued since service and is now manifested by lumbar spine DDD that is painful and limits motion.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a disability, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lumbar Spine DDD

Review of the record shows that the Veteran has been treated for lumbar spine problems since at least the late-1980s when he underwent back surgery.  The evidence shows the presence of a current disability.  The June 2010 VA examiner diagnosed the Veteran with lumbar spine DDD that included sensory and radiculopathy components, and mild functional limitation.

Thus, the Board must examine the evidence to determine whether the evidence shows that the Veteran had an in-service incurrence or aggravation of a disease or injury.  The Veteran's statements since the claim was filed in August 2005 have been consistent; they all make reference to the physical activity he had to perform during service and most refer to an incident during training when the Veteran injured his back when he fell on an obstacle course.  However, the Veteran's service medical records do not include any entry showing a complaint of or treatment of a low back problem during service.  

The Veteran has stated that he did not seek treatment in the military because of peer pressure and possible lower fitness reports.  Most recently, in a December 2011 statement, the Veteran stated that had he sought treatment from military doctors, he felt certain that I would then be thought of and treated as substandard by fellow Marines and superior officers, since he had witnessed such conduct on several occasions involving others.  The Veteran further stated that it was not unusual for a Marine to not report a physical injury because he would be ridiculed and embarrassed by his peers.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board finds below that the Veteran's statements are not consistent with contemporaneous evidence and that the contemporaneous evidence is more probative.  

The Veteran's contention is that if he were to complain to military medical providers about his back while he was on active duty, the negative peer pressure and negative assessment by his superior officers would have prevented him from promotion.  However, the Veteran's service medical records show that the Veteran was seen in January 1975 for treatment for his left shoulder after he was injured playing basketball.  The Veteran also sought treatment for continuing problems with his left shoulder in April 1978 and was referred for an x-ray of the left shoulder.  Finally, the Veteran received an orthopedic consult for his left shoulder problem in January 1979 and also in June 1979 when he was told that surgery was not indicated for his left shoulder.

Thus, contemporaneous evidence shows that the Veteran apparently had no concern about peer pressure or his supervisor's notice regarding his left shoulder.  Yet, he argues that he did not seek military treatment for a back injury that, according to Dr. W.S., was significant and caused significant pain.  Such an argument is inconsistent with contemporaneous evidence.

The Veteran also has stated that his statements supporting his claim are true and he demonstrated his awareness that making an untruthful statement in support of his claim would be unlawful.  Because of that acknowledgement, the Veteran implicitly argues that the Board should find his statement as credible when he states he did not report his back condition to military medical authorities because of his concerns.

The Board observes that the Veteran signed several Reports of Medical History that are included in his service medical records.  Each bears the Veteran's signature in a box below a statement that notifies the signer that by signing the document, they are asserting that what the document includes is accurate and truthful to the best of their knowledge.  However, the reports that the Veteran signed each state that he was in excellent health and had no back problems.  The Veteran essentially requests the Board to believe him now when he states he is telling the truth and to discredit the contemporary statements indicating he was telling the truth when he said throughout the 1970s that he had no back problems.  

To this end, the Veteran stated in the October 2010 statement that "[J]ust so you are aware, when I was discharged from the military I was not in any pain that day and (due to California girls, weather, and many things to due [sic], I did not (forgot to) mention any medical problem on my exit form."  The Board observes the August 2006 letter of Dr. P.H., D.C., Ph.D., who stated that the Veteran was a patient of his in California from the late 1970s to the late 1980s and that during that time, the Veteransuffered an ongoing debilitating thoracic and low back pain and weakness.  The Veteran's statement, in view of the alleged seriousness of the back condition and in view of the fact that at the time of his discharge when he would no longer be subject to peer pressure or concerned by what his superior officers thought, is inherently inconsistent with the evidence and common sense and is, therefore, not credible.

The Veteran's statements are also not credible because there was such a long period of time between his discharge and the filing of a claim.  The Veteran's back disorder was described in the 1989 medical evidence as being manifested by an acute onset of left lower extremity numbness and marked paresis of the left lower extremity and somewhat better function of the right lower extremity, that prompted a CT scan which showed a massive central lumbar disc herniation.  The Veteran underwent a complete L3 laminectomy and hemilaminotomy of the superior laminar surface of L4, and intradural exploration and removal of free interspinal disc fragments.  In the history taken in April 1989, the Veteran told medical personnel that he had usually gotten one bad back muscle spasm per year for the past twenty years, that limited his activities for three to five days but got better without any significant sequelae.  The admission note states that on Saturday, he played a strenuous game of basketball and on Sunday morning arose early to wash his car.  The Veteran stated that he bent over while washing the car and immediately felt severe pain in his low back.

In April 1989, the Veteran had an event which he then suggested was consistent with a back condition that had lasted over a period that included his military service.  However, he did not seek to submit a VA claim until 15 years after the April 1989 event.  A Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, in view of the statement that indicates a minor annoying back problem may have existed during service, is inconsistent with the Veteran's statements of record indicating a much worse injury and problem during service.  The Board finds that the statement provides negative evidence in that it shows a back problem that may have occurred on occasion during service but that dissipated with minimal treatment or by itself and was not worthy of mention by the Veteran while he was in service.

The Board observes that both Dr. W.S. and Dr. P.H. have provided letters that support the Veteran's contention, but neither practitioner has records that are available which would document their treatment of the Veteran.  Both of their statements are based on their memory which, the Board believes, was refreshed by the Veteran after he had submitted his VA claim.  Each wrote a letter supporting the Veteran after the claim had been filed.  Both chiropractors describe a back condition that is much worse than that described by the Veteran in the April 1989 history.  Indeed, the condition the chiropractors describe is inconsistent with a person who was able to play a strenuous game of basketball or who only had bad back muscle spasms one time per year that in many cases did not require medical or chiropractic treatment.  The statements provided by the chiropractors are no more credible than the Veteran's statements which underlie them.  Essentially, the Board finds that the Veteran's statements provided to medical providers at the time of his back disorder was causing him great concern and when he was seeking competent medical treatment to alleviate the pain and other serious symptoms he experienced in April 1989 are more accurate and probative than the statements he likely provided to W.S. and P.H. when he was seeking statements to support his claim.  

The Board observes that the Veteran has contended that Dr. W. S.'s opinion that his condition began during service and was due to in-service conditions and requirements should be considered to be more probative than the opinion provided by the VA examiner.  It is true that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  However, VA can reject a medical opinion that is based on incredible statements made by a veteran.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Considering those physician statements, based solely on memory without access to records, and in conflict with contemporaneous evidence, the Board also must evaluate VA examination opinions of record.  A June 2010 VA examination, conducted by a medical doctor, diagnosed lumbar spine DDD, but found that disability was not caused by or a result of any injuries or treatments in service because the service medical records were silent for any back injury or chronic pain, except for the Veteran marking seldom for back pain in March 1979.  Prior to that, the service medical records were silent for any back condition and the Veteran indicated that he did not have any back pain repeatedly.  That did not match the private physician's statements that the Veteran was treated from 1968 to 1978 for a back condition.  The examiner also found that the left foot paresis and right thigh sensory radiculopathy were caused by the lumbar spine DDD.  The examiner further found scoliosis, which was a developmental condition.  The examiner found that the preponderance of the evidence did not support a finding that any scoliosis was aggravated beyond the natural progression of the disorder by service.

The Board finds that the VA examiner's opinion has more probative value than that of the private chiropractors because the examination was conducted by a medical doctor.  Furthermore, that examiner had access to and considered the private chiropractor opinions, but found that the private chiropractor's statements did not agree with the contemporary statements of the Veteran.  The examiner had a physical examination and a review of the evidence.  Therefore, the Board finds that examination is more persuasive than letters written from memory, many years after the fact, by the private chiropractors, without access to any medical records.

The Board finds that the contemporary evidence has more probative value than that provided by the Veteran in support of his claims.  Curry v. Brown, 7 Vet. App. 59 (1994).  The Veteran's statements are inconsistent with the contemporaneous evidence and are inconsistent with the 1989 description of his back problem provided by the Veteran.  A veteran's credibility may be affected by an interest in obtaining monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

In weighing the entire record, the Board finds that the Veteran's statements regarding the incurrence of an in-service injury are not credible and are outweighed by contemporary evidence and contemporary statements he made during service.  Furthermore, the Board finds that VA examination opinion more persuasive than the private opinions submitted.

In addition, the VA examiner found that the Veteran had scoliosis, which was a developmental disorder.  Developmental disorders are not disabilities within the meaning of VA statutes and regulations.  38 C.F.R. § 3.303, 3.304 (2011).  In addition, the examiner found that the preponderance of the evidence did not support a finding that any scoliosis was aggravated beyond the natural progression of the disorder by service.  Therefore, the Board finds that service connection for aggravation of scoliosis is not warranted.  38 C.F.R. § 3.306 (2011).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Leg Disability and Left Foot Drop

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  To prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

The Veteran contends that he manifests right and left lower extremity disorders that are caused by his lumbar spine DDD.  The medical evidence includes evidence of left foot paresis with moderate functional limitation, and right thigh sensory radiculopathy.  Thus, there is evidence of a current disability.

However, secondary service connection requires a service-connected disability.  The record shows that the Veteran is service-connected for bilateral hearing loss and tinnitus.  However, this decision continues the denial of service connection for a lumbar spine disability.

There is no evidence, and the Veteran does not contend, that either tinnitus or hearing loss has caused either the right leg radiculopathy or left foot paresis.  The Veteran contends that the lumbar spine DDD has caused both conditions and the medical evidence, most specifically in the June 2010 VA examination, suggests that they are caused by the Veteran's lumbar pine disorder.  However, no lumbar spine disability is service -connected.  Therefore, the claimed disabilities are shown to be due to a nonservice-connected disability and are not shown to be due to, the result of, or aggravated by the service-connected hearing loss and tinnitus.  Therefore, the Board finds that secondary service connection for right leg radiculopathy and left foot paresis is not warranted.

The Board further notes that there is no evidence that the Veteran's left foot or right leg disorder existed during the Veteran's active duty service, or that any organic disease of the nervous system manifested to a compensable degree within one year following separation from service.  The Veteran has not suggested that either condition occurred during his active duty service and the Veteran's service medical records are silent as to a left foot or right thigh disorder.  Moreover, there is no medical evidence from Dr. W.S. or Dr. P.H. that suggests the Veteran had any left foot or right thigh disability during service.  Therefore, the Board finds that service connection is not warranted for a right leg disability or left foot drop because they are not shown to have been incurred in or aggravated by service or to be proximately due to, the result of, or aggravated by a service-connected disability.  The June 2010 VA examination report, the only competent evidence of record to address the matter of the etiology of those disabilities, found those disabilities were the result of lumbar spine DDD, a nonservice-connected disability.

Accordingly, the Board finds that entitlement to service connection for left foot drop and a right leg disability are not warranted.  The preponderance of the evidence is against the claims and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a right leg disability, to include as secondary to a lumbar spine disability, is denied.

Entitlement to service connection for left foot drop, to include as secondary to a lumbar spine disability, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


